   Case 14-00053-SMT     Doc 352    Filed 04/18/19 Entered 04/18/19 13:14:32   Desc Main
                                   Document Page 1 of 5

The document below is hereby signed.

Signed: April 18, 2019




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                   )
                                            )
    PIERRE PHILIPPE BARKATS,                )     Case No. 14-00053
                                            )     (Chapter 7)
                         Debtor.            )     Not for publication in
                                            )     West’s Bankruptcy Reporter

        MEMORANDUM DECISION AND ORDER RE MOTION FOR CASE PROGRESS
       HEARING PURSUANT TO SECTION 704(a)(1) AND FOR RELATED RELIEF

         Michelle Etlin (assignee of the claim of one of the

    petitioning creditors) has filed a motion titled Motion for Case

    Progress Hearing Pursuant to Section 704(a)(1) and for Related

    Just and Proper Relief (“Motion”).            As evidenced by the proposed

    order submitted with the Motion, the Motion seeks to hold a

    hearing at which Etlin will request (1) to have the trustee

    reimburse the petitioning creditors $550 in costs associated with

    hiring an appraiser, and (2) to have the court order the trustee

    to conduct certain Rule 2004 examinations.

                                            I

         The trustee has responded that he “has no objection to the

    treatment of the unsecured creditors’ claim for reimbursement of

    appraisal costs as an administrative expense in this case.”                   But
Case 14-00053-SMT   Doc 352    Filed 04/18/19 Entered 04/18/19 13:14:32   Desc Main
                              Document Page 2 of 5


 the request to reimburse the petitioning creditors for that

 administrative expense must be denied.           Despite the assignment of

 a petitioning creditor’s prepetition claim to Etlin, Etlin is not

 one of the petitioning creditors and does not allege that she

 incurred a claim postpetition for which reimbursement is sought.

 Only those entities that hold a claim for reimbursement may

 pursue such a claim.     In other words, Etlin lacks standing to

 seek reimbursement on behalf of the petitioning creditors.                 In

 any event, the trustee has not yet achieved a sale of the only

 significant asset in this case, certain real property (the

 “Property”) in which the estate, standing in the debtor’s shoes,

 has an interest and in which the debtor’s former wife, Dr.

 Walker, also has an interest.         The payment of administrative

 expenses should await the conclusion of the trustee’s efforts to

 sell the Property and the filing of a final report so that all

 administrative claimants are paid at the same time.

                                      II

      The court will not order the trustee to conduct the

 requested Rule 2004 examinations.          At this juncture, it is

 unclear when a sale of the Property will be achieved, and whether

 administrative claims will be paid in full.            As the Motion

 recognizes, conducting Rule 2004 examinations is expensive.                 It

 is a question of judgment as to how extensively the trustee

 should investigate matters in the case.           The Motion fails to make


                                        2
Case 14-00053-SMT   Doc 352    Filed 04/18/19 Entered 04/18/19 13:14:32   Desc Main
                              Document Page 3 of 5


 a showing warranting my interfering with the trustee’s exercise

 of his business judgment regarding whether and how to proceed

 with investigations in this case.

      First, as to Dr. Walker and her knowledge of assets of the

 debtor, including items of personal property, if any, that he

 left at the Property, the trustee is free to make inquiries short

 of a Rule 2004 examination (e.g., having her provide a detailed

 affidavit as to her knowledge in that regard, which might

 demonstrate that a Rule 2004 examination would be fruitless).

      Second, as to Democracy Federal Bank, the issue of how much

 it is owed can be addressed incident to requesting information

 incident to deciding the amount to which it is entitled pursuant

 to a sale.

      Third, as to Rebecca Israel, a real estate agent with whom

 the property was listed prepetition, I fail to see what useful

 information pertinent to the trustee’s administration of the

 estate could be gathered through an examination of her.

      Fourth, as to Zahir Seghir, identified as a qualified

 purchaser of the Property who is acting on behalf of the debtor,

 the Motion provides no address for that individual (who may

 reside in France), and if Seghir, acting for the debtor, makes a

 bid on the Property worthy of consideration by the trustee, then

 inquiry of her might be pertinent, but not necessarily via a Rule

 2004 examination.     The Motion is entirely speculative as to her


                                        3
Case 14-00053-SMT   Doc 352    Filed 04/18/19 Entered 04/18/19 13:14:32   Desc Main
                              Document Page 4 of 5


 having any knowledge regarding assets held by the debtor five

 years ago in 2014 when this case was filed (such as to be

 property of the estate) and regarding the so-called Ingram lien

 incurred prepetition.        As to non-estate assets held by the

 debtor, that may be of interest to Etlin because the debtor has

 been denied a discharge, but such non-estate assets are not

 germane to the administration of the estate.             Etlin can pursue

 recovery of a judgment against the debtor (if she has not already

 recovered one) and may pursue collection in accordance with non-

 bankruptcy law.    What is clear is that the trustee has no

 obligation to inquire into such non-estate assets.

      Despite the foregoing, nothing precludes Etlin’s filing a

 motion to conduct Rule 2004 examinations herself.              However,

 forcing the trustee to conduct such examinations and incur the

 expense of doing so is not warranted.

                                       III

      The Motion requests a hearing for purposes of an interim

 review of the proceedings.        The trustee’s response to the Motion

 sets forth a lengthy review of his efforts to sell the Property.

 The adversary proceeding in which the trustee seeks to sell the

 Property free and clear of liens has a status hearing set for

 June 11, 2019, at 10:30 a.m.         Etlin and the petitioning creditors

 may appear on that date and time to hear the status of that

 proceeding and of the case, and, if warranted, inquire otherwise


                                        4
Case 14-00053-SMT                                                                               Doc 352    Filed 04/18/19 Entered 04/18/19 13:14:32   Desc Main
                                                                                                          Document Page 5 of 5


 regarding the status of the case.

                                                                                                                  IV

                               Based on the foregoing, it is

                               ORDERED that the motion titled Motion for Case Progress

 Hearing Pursuant to Section 704(a)(1) and for Related Just and

 Proper Relief (Dkt. No. 347) is DENIED except that it is further

                               ORDERED that on June 11, 2019, at 10:30 a.m., a hearing will

 be held in this case and the related adversary proceeding at

 which Michelle Etlin and other creditors may appear for a status

 report by the trustee regarding the case, and, if warranted,

 inquire otherwise regarding the status of the case.

                                                                                                                              [Signed and dated above.]

 Copies to: ECF recipients;

 Michelle Etlin
 5345 Randolph #3
 Rockville, MD 20852
 [By hand-mailing by Clerk]




 R:\Common\TeelSM\Judge Temp Docs\Barkats - Mem Decsn re Mtn for Case Progress Hearing v3.wpd
                                                                                                                    5
